Citation Nr: 1201631	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-37 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 10 percent disabling.

2.  Entitlement to service connection for varicose veins. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 and a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively denied an increased rating for bilateral hearing loss and denied service connection for varicose veins.  In January 2010, the RO increased the rating for bilateral hearing loss from 0 to 10 percent disabling, effective September 11, 2007.  However, as the higher award does not represent a total grant of benefits sought, the claim for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to service connection for varicose veins is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level IV in the right ear and auditory acuity level III in the left ear.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, October 2007 and November 2007 letters, sent prior to the initial April 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, the October 2007 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded VA examinations in April 2008 and in January 2010 in order to adjudicate his increased rating claim.  In this regard, the Board finds that both examinations complied with the necessary rating criteria in order to determine the current severity of the Veteran's hearing loss.  As such, the Board finds that the examinations conducted by the VA examiners are sufficient to decide the Veteran's claim.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. While the April 2008 VA examiner did not specifically address the functional effects caused by the Veteran's bilateral hearing loss disability, the Board finds that no prejudice results to the Veteran as the remainder of the evidence addresses such effects and, therefore, the Board may proceed with a decision.  Significantly, the January 2010 VA examiner did address any functional effects of the Veteran's hearing loss, and such is sufficient to decide the Veteran's claim.

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

While the April 2008 VA examiner did not specifically address the functional effect of the Veteran's hearing loss disability, the Board notes that other evidence of record, to specifically include treatment records as well as the most recent January 2010 VA examination, and in other documents of record, adequately addresses this issue.  Specifically, the Veteran has indicated that he has difficulty with hearing in crowds, volume, a variety of sounds, and changing of frequencies.  Therefore, while the above stated VA examination may be considered defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's bilateral hearing loss.  Also, in Fenderson, the Court discussed the concept of "staged ratings," finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for service-connected bilateral hearing loss. 

The Veteran's service-connected bilateral hearing loss is currently assigned a 10 percent rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, throughout the pendency of the appeal.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to an initial rating in excess of 10 percent for his bilateral hearing loss.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Private treatment records from a variety of different physicians are negative for complaints or treatment for hearing loss.  The Veteran has not identified any other treatment records pertaining to his hearing loss, nor has he stated that he has received treatment for his hearing loss at the VA.  

On April 2008 VA audiological evaluation, the Veteran reported having trouble hearing in crowds, while watching televisions, while talking on the phone, and when he was not facing the person speaking.  Although audiometry examination was completed, the examiner stated that the results of the testing could not be recorded because they were unreliable.  The examiner explained that despite attempts and reinstruction, the Veteran did not appear to be putting forth a good faith effort to cooperate with the examination.  Specifically, the speech discrimination results were considered to be much better than would be expected when considering the pure tone threshold results, with marked variability on repeated testing.  Furthermore, his poor speech recognition scores were inconsistent with his observed communication skills.  Thus, audiometric testing was considered unsuitable for rating purposes.  




On January 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
85
90
LEFT
20
35
35
85
90

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 84 percent in the left ear.  The examiner found that the Veteran's hearing loss had significant effects on his occupational abilities in that he had trouble understanding if he was not looking at the speaker.  There were no effects on his usual daily activities. 

For the right ear, the average pure tone threshold of 62.5 decibels, along with a speech discrimination rate of 76 percent, warrants a designation of Roman Numeral IV under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 61.25 decibels, along with a speech discrimination rate of 84 percent, warrants a designation of Roman Numeral III under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral IV, and the left ear is Roman Numeral III, the appropriate rating is 10 percent under Diagnostic Code 6100.

The Board finds that the requirements for a rating in excess of 10 percent are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  To that extent, although the results of the April 2008 VA examination are unavailable based upon their unsuitability for rating purposes, the January 2010 testing results provided a basis for determining the outcome of the Veteran's claim and there is no indication that those results are in anyway inadequate or that the Veteran's disability has worsened since that time. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not claimed that his hearing loss disability has interfered with his employment.  The Board also observes that although the Veteran has not worked since he injured his head on-the-job in the 1980s, he has not stated that his hearing loss cause or contributes to his unemployment.  Therefore, the Board finds that a claim for TDIU has not been raised. 

Moreover, insofar as the Veteran's bilateral hearing loss disability interferes with his employability, the Board finds that such is contemplated by his assigned evaluation under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In addition, the Board observes that the Veteran does not meet the threshold schedular criteria for TDIU.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, a higher rating for the Veteran's bilateral hearing loss disability may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321  are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss disability with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty with hearing in crowds, volume, a variety of sounds, and changing of frequencies, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplates the difficulty the Veteran has hearing in all situations.  There are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Moreover, to the extent that the Veteran's bilateral hearing loss disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for varicose veins so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, in October 2008, the Veteran stated that he had received treatment for his varicose veins since 1977 at the VA facilities located in New Orleans, Louisiana, Houston, Texas, Daytona Beach, Florida, Tampa, Florida, and in Gainesville, Florida.  Accordingly, as such records have not yet been obtained, an attempt to retrieve these records should be made on remand.

Next, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On April 2008 VA examination,  the Veteran reported that he first developed problems with varicose veins during physical training 1972.  He stated that his symptoms had become progressively worse since that time.  Physical examination in 2008 revealed veins at both ankles, at the inner and lateral calves, and at the inner lateral knees.  There were mild, slightly raised veins at both posterior and lateral thighs, down both calves to the ankles.  A June 2008 addendum opinion states that an opinion as to whether the Veteran's current varicose veins were related to his service could not be made with without resort to mere speculation.  The examiner reviewed the service treatment records and noted that they showed treatment for varicose veins while in service.  The examiner also reviewed a post-service April 1977 VA examination that specifically found no varicosities.  However, the Board finds that the opinion lacks clarity, as it remains unclear why the examiner could not provide the requested opinion, especially in light of the numerous complaints related to varicose veins while in service.  Therefore, and in order to benefit from the Veteran's own statements regarding the history of his varicose veins, a new VA examination and opinion is necessary in order to accurately decide the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to all of his claim for service connection for varicose veins.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records dated from 1977 to the present and located at the VA facilities in New Orleans, Louisiana, Houston, Texas, Daytona Beach, Florida, Tampa, Florida, and in Gainesville, Florida.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his varicose veins.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current varicose veins are related to his service or had their onset during service.  In addition to the service treatment records which demonstrate multiple complaints of painful varicose veins with questionable varicosities, the examiner should consider the Veteran's statements regarding his symptoms continuous symptoms of varicose veins and symptoms after service.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for varicose veins should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


